Citation Nr: 0602971	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-27 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Laura H. Eskenazi, Counsel


INTRODUCTION

The veteran served on active military duty from July 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Waco, Texas, which denied the benefit sought on appeal.  


FINDING OF FACT

Medical evidence of record indicates that the veteran 
currently has bilateral hearing loss that is related to 
acoustic trauma he sustained during active military service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred as a result of active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.123, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he 
currently has bilateral hearing loss that is directly 
attributable to acoustic trauma he experienced as a gunner 
while serving on active military duty.  For reasons explained 
below, the Board finds that the record contains sufficient 
evidence to grant this appeal.  

The veteran's service medical records reflect that upon entry 
into service, his ears were described as normal, with 
findings of 15/15 bilaterally, using the whispered voice 
test.  His service discharge examination also reflects 
findings of 15/15 bilaterally, using the whispered voice test 
and the spoken voice test.  He served in the United States 
Navy, and had eleven months of sea duty.  

In his March 2003 claim, the veteran reported that he had 
been diagnosed with high tone hearing loss due to acoustic 
trauma.  Specifically, he stated that he was exposed to loud 
noise from a three inch surface to anti-aircraft gun during 
ship duty.  He described the sound from the gun as a "sharp 
crack" and indicated that he had no hearing protection at 
the time.  In an April 2003 statement, the veteran claimed 
that the loud gun noise damaged his hearing, which he did not 
discover until after service separation.  

The record contains private medical records dated as early as 
1971, which reflect diagnoses of high tone bilateral hearing 
loss, as a result of noise exposure.  In May 2003 the veteran 
underwent a VA audiology examination and was diagnosed with 
moderate to severe sensorineural hearing loss for the right 
ear, and moderately-severe to severe sensorineural hearing 
loss for the left ear.  The examiner commented that there 
were no acceptable hearing evaluations performed during 
service, so he was unable to make a determination as to the 
etiology of the hearing loss without resort to speculation.  
He also noted that the veteran reported post-service 
occupational noise exposure with no hearing protection, and 
that the veteran did not have hearing loss until 1963.  As 
such, the examiner concluded that it was more likely that the 
veteran's hearing loss was a result of civilian occupational 
noise exposure and aging effects, rather than noise exposure 
in military service. 

In subsequent statements, the veteran clarified that 1963 was 
not the first time he had hearing loss, it was just the first 
time that he had been tested for hearing loss and diagnosed 
with hearing loss.  He also stated that although he had 
civilian occupational noise exposure, he wore hearing 
protection, unlike in service.  

Recently, in November 2005, the veteran submitted private 
medical evidence directly to the Board in support of his 
claim.  This evidence arrived at the Board within 90 days 
that the veteran was notified by letter that his appeal was 
being certified and transferred to the Board for review.  See 
38 C.F.R. § 20.1304(a).  This evidence was not previously 
reviewed by the RO and the veteran did not submit a waiver of 
RO review.  Nevertheless, as the Board finds that the benefit 
sought on appeal may be fully allowed on appeal, the Board 
need not refer the evidence back to the RO for review.  See 
38 C.F.R. § 20.1304(c).

The November 2005 evidence consists of a statement from an 
audioprosthologist, who indicated that he reviewed the 
veteran's medical records and audiometric tests, and in his 
professional opinion the veteran's current bilateral 
sensorineural hearing loss was directly traceable to noise 
exposure during his active service.  The audioprosthologist, 
who was also listed as the Director of Research at a facility 
called "Hearing Research and Audioprosthology," indicated 
that the preponderance of the data made it clear that the 
veteran's hearing loss was at least as likely as not directly 
related to noise exposure in service.  

In support of the November 2005 statement, the 
audioprosthologist attached an audiogram and a three-page 
detailed report, which includes a discussion of the veteran's 
medical and occupational history.  The report also includes a 
discussion of research projects that show that short 
durations of noise exposure can cause damage that may lead to 
definable hearing loss.  The audioprosthologist commented 
that the veteran was exposed to loud noises as a gunner, and 
it was reasonable that this created a permanent threshold 
shift in his hearing.  The examiner noted that the whisper 
test was not a precise measurement, so any hearing loss at 
the time could have gone undetected.  The examiner also 
referenced an audiology examination dated in 1971, which 
shows distinct acoustic trauma in both ears.  

The Board has carefully reviewed all the evidence of record, 
and finds that resolving all doubt in favor of the veteran, 
the evidence supports the veteran's claim for service 
connection for bilateral hearing loss.  The veteran's service 
discharge documents confirm that he had eleven months of sea 
duty in the United States Navy during World War II.  The 
Board accepts as credible the veteran's statements that he 
attended gunnery school in service, and was assigned to an 
anti-aircraft gun for a period of time where he experienced 
loud noise with no ear protection.  The record documents 
bilateral high frequency sensorineural hearing loss due to 
noise exposure since at least the early 1970s, and the 
veteran reports hearing loss prior to that time.  The only 
remaining question in this appeal is whether the current 
hearing loss is causally due to the veteran's active military 
service.  

The record contains two medical opinions addressing the 
etiology of the veteran's current hearing loss.  The May 2003 
VA examination report, which contains a diagnosis of 
bilateral sensorineural hearing loss, also contains a 
statement from the examiner that he was unable to make a 
determination as to the etiology of the hearing loss without 
resort to speculation.  However, following that statement, 
the examiner concluded that due to the veteran's report of 
post-service civilian occupational noise exposure, it was 
more likely that this was the cause of the veteran's current 
hearing loss, along with aging, rather than his military 
service.  Contrary to the foregoing opinion, the 
audioprosthologist who provided the November 2005 opinion 
concluded that, based on a review of the evidence of record, 
it was at least as likely as not that the veteran's current 
hearing loss was directly related to his in-service noise 
exposure.  

Both the VA and the private examiner claim to have reviewed 
the veteran's medical history, and both examiners included 
discussions of the relevant history and support for their 
conclusions.  The VA examiner provided a negative nexus 
opinion, although he based that opinion on a lack of 
acceptable hearing evaluations during service and the 
veteran's report of post-service occupational noise exposure.  
The private examiner provided a favorable nexus opinion.  The 
Board has carefully reviewed all the evidence of record, and 
concludes that considering both the May 2003 VA examination 
report and the November 2005 private medical evidence, this 
case presents an approximate balance of positive and negative 
evidence.  Consequently, the benefit of the doubt is resolved 
in the veteran's favor, and the appeal is granted.  
38 U.S.C.A. § 5107(b).    

In making this determination, the Board finds that the RO 
substantially satisfied the duties to notify and assist, as 
required by the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  To the extent that there may be 
any deficiency of notice and assistance, there is no 
prejudice to veteran given the favorable nature of the 
Board's decision.  




ORDER

Service connection for bilateral hearing loss is granted, 
subject to the rules and regulations governing awards for 
monetary benefits.  



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


